Citation Nr: 9900926	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  98-03 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for anxiety disorder 
with posttraumatic stress symptoms.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The appellant had active duty with the United States Army 
from November 1967 to June 1969, including service in Vietnam 
from April 1968 to June 1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).   

In March 1997 the appellant sought service connection for 
PTSD.  After a VA psychiatric examination in August 1997, the 
appellant was diagnosed with anxiety disorder, not otherwise 
specified with posttraumatic stress symptoms. 
In September 1997, service connection was denied for anxiety 
disorder and for PTSD. 


REMAND

The appellant is seeking entitlement to service connection 
for a psychiatric disorder, claimed as PTSD.  He has alluded 
to certain claimed incidents he experienced during his 
service in Vietnam in 1967.  The appellant claims that while 
on guard duty, enemy forces infiltrated his position, 
decapitated three soldiers, and blew up four helicopters.  He 
also claims that on another occasion, while on guard duty, he 
saw the remains of some service colleagues who had been blown 
up.  One of these colleagues was his best friend. 

The appellants claim of service connection for a psychiatric 
disorder is well-grounded.  He has a current diagnosis of 
anxiety disorder which has further been linked by competent 
medical evidence to his alleged in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), affd per curiam, 78 F.3d 604 
(Fed.Cir. 1996); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  
In this regard, the appellants factual accounts are presumed 
credible for the limited purpose of ascertaining whether his 
claim is well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

However, having found that the appellants claim is well 
grounded does not end the Boards inquiry.  Rather, in this 
case, it places upon VA the duty to assist the appellant in 
the development of his claim by obtaining relevant records 
which could possibly substantiate his claim and by affording 
him a comprehensive VA medical examination.  Peters v. Brown, 
6 Vet. App. 540, 542 (1994); Butts v. Brown, 5 Vet. App. 532, 
540-41, (1993); White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  See 38 U.S.C.A. § 5107(a).

As noted above, the appellant has been diagnosed to have an 
anxiety disorder, not otherwise specified with 
posttraumatic stress symptoms.  The appellants anxiety 
disorder therefore appears to have been linked with PTSD-like 
symptoms.  However, the clinical identity of his claimed 
disorder remains uncertain.  A clarifying VA examination will 
therefore be afforded the appellant. 

The Board notes that the claim was denied in part because of 
the lack of credible supporting evidence that any of the 
claimed in-service stressors occurred.  The Board further 
notes that the appellant has not provided a comprehensive 
statement of his claimed stressors which must be submitted 
for corroboration.  After a careful review of all evidence of 
record, the Board finds that the appellant should be afforded 
an additional opportunity to provide further information 
relative to the claimed stressors. 

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
this matter is REMANDED for the following development:

1.  The appellant should be requested to 
provide the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his psychiatric 
disability which is not evidenced in the 
record.  With any necessary 
authorizations, the RO should obtain and 
associate with the claims folder copies 
of all pertinent treatment reports 
identified by the appellant which have 
not previously been associated with his 
claims folder. 

2.  The RO should request that the 
appellant provide a comprehensive written 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed to while in 
service.  The appellant should provide 
specific details of the claimed stressful 
elements during service, such as all 
dates, places, detailed descriptions of 
events, and any other identifying 
information concerning any other 
individuals or witnesses involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying detail.  In particular, the 
appellant is to provide the specific 
information requested as to:

	a.  The incident involving the 
alleged decapitation of his three fellow 
soldiers by enemy forces who infiltrated 
the army compound perimeters;

	b.  The name of his best friend 
who allegedly died in the jeep bombing 
and the names of the other servicemen who 
died with his best friend;

3.  Following receipt of the appellants 
statement, the RO should contact the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 
77978 Cissna Road, Suite 101, 
Springfield, VA, 22150-3197, to obtain 
corroboration of his account.  

4.  The appellant should be then examined 
by a VA psychiatrist who has not 
previously examined him to determine the 
nature, extent, and severity of his 
psychiatric disorder.  The appellants 
claims file should be reviewed by the 
examiner, who should acknowledge its 
receipt and review in any report of 
examination generated by this remand.  
Specifically, the examiner should opine 
as to whether it is at least as likely as 
not that the appellant has PTSD related 
to his military service; an anxiety 
disorder related to his military service; 
or any other psychiatric disorder related 
to his military service.  

5.  The RO should review the report of 
the psychiatric examination to ensure 
that it is adequate.  If the report of 
the psychiatric examination does not 
contain sufficient information, then it 
should be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (1998).

6.  The RO should then readjudicate the 
appellants claim under a broad 
interpretation of the applicable 
regulations.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case, 
including any additional laws and 
regulations, and given the applicable 
time to respond thereto.  

The appellant is advised that no action is required of him 
until further notice.  However, the duty to assist is not a 
unilateral obligation on VA, and an appellant wishing 
assistance in the development of his claim cannot passively 
wait for it in circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
see Gregory v. Brown, 8 Vet. App. 563, 571 (1996); Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).

The Board notes in this regard that by statement received in 
May 1997, the appellant requested that he be permitted to 
consult with a VA psychiatrist in lieu of providing a 
statement as to his claimed stressors.  However, the 
appellant is advised that he must provide the statement as 
directed above, and that the information requested above is 
vitally necessary to obtain supportive evidence on his 
claimed stressors and he must provide as specific information 
as he is able.  The appellant is further advised that, 
without his complete cooperation in this effort, an adequate 
search for verifying information cannot be conducted, and his 
failure to respond with the specific information as is 
requested above may result in the claim being denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 
- 2 -
